DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities: line 1 is believed to be read --The system of claim 13--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0217901 (Carlson).
Regarding claim 7:
Carlson disclose a brake assembly comprising: 
a linearly movable portion (28); and 
a drag portion configured to provide a drag force on the linearly movable portion (Fig. 2 and 3), wherein the drag portion comprises: 
a friction material configured to be frictionally pressed against the linearly movable portion continuously to provide a constant drag force on the linearly movable portion (Fig. 1 and 2, [0027] polyethylene); and 
a pressure source to press the friction material against the linearly movable portion ([0029], As shown in FIGS. 2 and 3, when the member 50 is located in cavity 17a, the seat is at all times located on 
Regarding claim 8:
Carlson disclose the brake assembly of claim 7, wherein the movable portion comprises an elongated tube or solid rod (Fig. 2 and 3, 28).
Regarding claim 9:
Carlson disclose the brake assembly of claim 7, wherein the linearly movable portion comprises two sections that are each separately movable within a third stationary section (Fig. 2 and 3).
Regarding claim 10:
Carlson disclose the brake assembly of claim 9, wherein the friction material comprises Ultra High Molecular Weight Polyethylene [0027].
Regarding claim 11:
Carlson disclose the brake assembly of claim 10, wherein the pressure source comprises a magnetic material attracted to the movable portion, and wherein the friction material is positioned between the magnetic material and the movable portion (Fig. 2 and 3, [0029]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson as applied in claim 11 and in further view of US 2016/0069439 (Davies).
Regarding claim 12:
Carlson disclose the brake assembly of claim 11, but is silent with respect to the magnetic material thereby allowing for that which is known in the art.
Davies disclose a magnetic damping system wherein magnets may be made from any suitable magnetic material, for example … neodymium [0040].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the magnetic material to comprise neodymium.  One would have been motivated to make such a selection on the basis of cost and availability.
Claims 1-5 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8876379 (DiRisio 379) in view of US 2003/0217901 (Carlson).
Regarding claim 1:
DiRisio ‘379 disclose a mobile radiography system comprising: 
a transport frame having wheels attached thereto for rollably transporting the system (22); 
a vertical column mounted on the transport frame (30); and 
a telescoping boom attached to the vertical column at a first end of the telescoping boom (70), the telescoping boom attached to an x-ray tube head at a second end of the telescoping boom opposite the first end (68), wherein the telescoping boom comprises: 
a linearly movable portion (Fig. 3, boom 70 moves linearly in a vertical direction via 36 and extends outwardly from vertical column 30). 
DiRisio ‘379 is silent with respect to a drag assembly configured to provide a drag force on the linearly movable portion, wherein the drag assembly comprises: a friction material configured to be 
Carlson disclose a drag assembly (40) configured to provide a drag force on a linearly movable portion (28), wherein the drag assembly comprises: a friction material configured to be pressed against the linearly movable portion continuously to provide a constant drag force on the linearly movable portion while the movable portion is moved linearly (Fig. 1 and 2, [0027] polyethylene); and a pressure source to press the friction material against the linearly movable portion ([0029], As shown in FIGS. 2 and 3, when the member 50 is located in cavity 17a, the seat is at all times located on and in frictional engagement with the intermediate member 40 and the magnets 54a, 54b are prevented from becoming unseated by a metallic keeper plate 56 that is attracted to the magnets.  In addition to preventing magnet displacement, the plate 56 closes magnetic circuit 70 to produce a reliable and consistent magnetic field.  As the shaft 28 is moved axially in either of the directions identified by arrows 100 and 102, the member 50 is moved in the same axial direction and the seat and magnets are maintained in frictional engagement with the member 40).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of DiRisio ‘379 with the drag assembly disclosed by Carlson.  One would have been motivated to make such a combination to provide a friction damper to the telescoping boom to reduce unintended vibration or dissipate translational or rotational energy (Carlson [0002]).
Regarding claim 2:
DiRisio ‘379 in view of Carlson disclose the system of claim 1, wherein the linearly movable portion comprises a linear tube or solid rod (DiRisio Fig. 3; Carlson Fig. 2 and 3).
Regarding claim 3:

Regarding claim 4:
DiRisio ‘379 in view of Carlson disclose the system of claim 1, wherein the friction material comprises Ultra High Molecular Weight Polyethylene (Carlson [0027]).
Regarding claim 5:
DiRisio ‘379 in view of Carlson disclose the system of claim 1, wherein the pressure source comprises a magnetic material attracted to the movable portion, and wherein the friction material is positioned between the magnetic material and the movable portion (Carlson [0029]).
Regarding claim 13:
DiRisio ‘379 disclose a radiography system comprising: 
an x-ray source (68); and 
a telescoping arm (70) mechanically attached to a support (30) at a first end of the telescoping arm (Fig. 3), the telescoping arm mechanically attached to the x-ray source at a second end of the telescoping arm opposite the first end (Fig 3), wherein the telescoping arm comprises at least a linear first section, a linear second section movable within the first section, and a linear third section movable within the linear second section (Fig. 3, 70).
DiRisio ‘379 fail to teach the details of the first section and the second section each include a drag assembly configured to provide a drag force on the linearly movable section therewithin, and wherein each drag assembly comprises: a friction material configured to be pressed against the linearly movable section therewithin continuously to provide a constant drag force on the linearly movable section therewithin while the linearly movable section therewithin is moving; and a pressure source to press the friction material against the linearly movable section therewithin.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of DiRisio ‘379 with the drag assembly disclosed by Carlson.  One would have been motivated to make such a combination to provide a friction damper to the telescoping boom to reduce unintended vibration or dissipate translational or rotational energy (Carlson [0002]).
Regarding claim 14:
DiRisio ‘379 in view of Carlson disclose the system of claim 13, wherein the linear first section and the linear second section each comprises a linear tube (Fig. 3).
Regarding claim 15:
DiRisio ‘379 in view of Carlson disclose the system of claim 14, wherein the linear third section comprises a linear tube (Fig. 3).
Regarding claim 16:

Regarding claim 17:
DiRisio ‘379 in view of Carlson disclose the system of claim 13, wherein the pressure source comprises a magnetic material attracted to the movable portion, and wherein the friction material is positioned between the magnetic material and the movable portion (Carlson, [0029], Fig. 2 and 3).
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable DiRisio ‘379 and Carlson as applied to claims 1 and 13 above, and in further view of US 2016/0069439 (Davies).
Regarding claim 6:
DiRisio ‘379 in view of Carlson disclose the brake assembly of claim 1, but are silent with respect to the magnetic material thereby allowing for that which is known in the art.
Davies disclose a magnetic damping system wherein magnets may be made from any suitable magnetic material, for example … neodymium [0040].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the magnetic material to comprise neodymium.  One would have been motivated to make such a selection on the basis of cost and availability.
Regarding claim 18:
DiRisio ‘379 in view of Carlson disclose the brake assembly of claim 13, but are silent with respect to the magnetic material thereby allowing for that which is known in the art.
Davies disclose a magnetic damping system wherein magnets may be made from any suitable magnetic material, for example … neodymium [0040].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the magnetic material to comprise neodymium.  One would have been motivated to make such a selection on the basis of cost and availability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884